Case 5:21-cv-00084-JSM-PRL Document 1-1 Filed 02/09/21 Page 1 of 9 PagelD 10
Filing # 117933730 E-Filed 12/09/2020 03:24:06 PM

IN THE CIRCUIT COURT, FIFTH
JUDICIAL CIRCUIT, IN AND FOR
MARION COUNTY, FLORIDA

 

CASE NO,;
DIVISION:
KATIE ANKI,
Plaintiff,
«“V5u
SWANEES TRUCKING, LLC., a foreign
corporation, and JIMMY RAY MCDONALD
JR.,
Defendants.
/
SUMMONS
THE STATE OF FLORIDA:

To All and Singular the Sheriffs of said State:

YOU ARE HEREBY COMMANDED to serve this Summons, the Complaint.
Interrogatories, Request for Production and Request for Admissions, in this action on Defendant:

SWANEES TRUCKING, LLC,
c/o Registered Agent

Gregory Swanson

10606 University Ave, NW #4D
Coon Rapids, MN 55448

Each Detendant is required to serve written defenses to the Complaint on Laurence Huteman, Esq.,
attorney, whose address is FARAH & FARAH, P.A,, 10 West Adams Street, Jacksonville, FL
32202, within twenty (20) days after service of this Summons on that Defendant, exclusive of the
day of service, and to file the original of the defenses with the Clerk of this Court either before
service on Plaintiff's attorney or immediately thereafter, If a Defendant fails to do so, a default
will be entered against that Defendant for the relief demanded in the Complaint or petition.
Defendant is also required to serve responses to Plaintiff's Interrogatories, Request for Production
of Documents and Request for Admissions on Laurence Hutiman, Esq., whose address is FARAH
& FARAH, P.A.10 West Adams Street, 3d Floor, Jacksonville, FL 32202, within forty-five (45)
days after service of this Summons on the Defendant as stated above

(L140381271]

 
Case 5:21-cv-00084-JSM-PRL Document 1-1 Filed 02/09/21 Page 2 of 9 PagelID 11

WITNESS my hand and the Seal of said Court this day of , 2020,

As Clerk of said Court

By

If you are a person with a disability who needs an accommodation in order to
participate in a proceeding, you are entitled, at no cost to you, the provision of certain

assistance. Please contact the ADA Coordinator for the Courts within 2 working days of your
receipt of your notice to appear in Court at:

 

Deputy Clerk

Coun dohn an 2) 344-6700
2) 754-4402
ke Co Laurie Craws 352) 253-0000 «100

Marion a Gordon 461-6701
Cou Loma 352) 569-6088

 

A lawsuit has been filed against you, You have 20 calendar days after this summons is served on
you to file a written response to the attached complaint with the clerk of this court. A phone call will not
protect you. Your written response, including the case number given above and the names of the parties,
must be filed T you want the court to hear your side of the case. If you do nol file your response on time,
you may lose the case, and your wages, money, and property may thereafter be taken without further
warning from the court. There are no other legal requirements. You may want to call an attorney ri ght
away. If you do not know an aitorney, you may call an attorney referral service or a legal aid office (listed
in the phone book).

If you choose to file a written response yourself, at the same time you file your written response
to the court you must also mail or take a copy of your written response to the “Plaintiff/Plaintiff’s
Attorney” named below,

IMPORTANTE

. Usted ha sido demandado legalmente. Tiene veinte (20) dias, contades a partir del recibo de esta
notificacion, para contester la demanda adjunta, por escrito, y presentarla ante este tribunal, Una Hamanda
telefonica no Jo protegera; si usted desea que el tribunal considere su defense, debe presenter su respuesta
por escrito, incluyendo el numero del caso y log nombres de las partes interesadas en dicho cago. Si usted
no contesta la demanda a tiempo, pudieses perder el caso y podria ser despojado de sus ingresos y
propiedades, o privado de sus derechos, sin previo aviso del tribunal, Existen otros requisitos legals, Si lo

(1403812/1]

 

 
Case 5:21-cv-00084-JSM-PRL Document 1-1 Filed 02/09/21 Page 3 of 9 PagelID 12

desea, puede usted consultar a un abogado immediatamente. Si no conoce a wn abogado, puede llamar a
una de las oficinas de asistencia legal que aparecen en la guia telefonica,

Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su respuesta ante el
tribunal, deberea usted enviar por correao o entregar una copia de su respuesta a la persona denominada
abajo como “Plaintiff/Plaintitf’s Attorney,” (Demandate o Abogado del Demanadante),

IMPORTANT

Des poursuites juficiaries ont ete enterprises contre yous. Yous avez 20 jours consecutifs a partir de la
date de l’assignation de cet’te citation pour deposer une reponse ecrite a la plainte ci-jointe aupres de ce
Tribunal. Un simple coup de telephone est insuffisant pour vous proteger; vous etes oblige de deposer
votre reponse ecrite, avec mention du numero de dossier ci-dessus et du nom des parties nommees ici, si
Vous souhaitez que le Tribunal entende votre cause, Si vous ne deposez pas votre reponse ecrite dans le
relai requis, vous resquez de perdue la cause ainsi que votre salaire, votre argent, et vos biens peuvent etre
saisis par la suite, sans aucun preavis ulterieur du Tribunal. II y a d’autres obligations juridiques et vous
pouvez requerir les services immeidats d’un avocet, Si vous ne connaissez pas d’avacat, vous pourriez
telephoner a un service de reference d’avocats ou aun bureau d’assistance juridique (figurant a annuaire
de telephones).

Si vous choisissez de deposer vous-merts une reponse ecrite, il vous faudra egalement, en meme temps
que cette formalite, faire parvenir ou expediter une copie au carbone ou une photocopie de votre reponse
ecrite an “Plaintiff/Plaintif(s Attomey” (Plaignant ou a son avocat) nomme ci-dessous.

FARAH & FARAH, P.A,
LAURENCE HUTTMAN, ESQ.
Florida Bar No.: 96415
10 West Adams Street
Jacksonville, FL 32202
(904) 479-9538 (Telephone/Fax)
lhuttman@ferahandfarah com

Attorney for Plaintiff

(11403R12/1]
Case 5:21-cv-00084-JSM-PRL Document 1-1 Filed 02/09/21 Page 4 of 9 PageID 13
Filing # 117933730 E-Filed 12/09/2020 03:24:06 PM

IN THE CIRCUIT COURT, FIFTH
JUDICIAL CIRCUIT, IN AND FOR
MARION COUNTY, FLORIDA

CASE NO:
DIVISION:

KATIE ANKI,
Plaintiff,
~¥S«
SWANEES TRUCKING, LLC, a foreign
ration, and JIMMY RAY MCDONALD

Defendants,

 

COMPLAINT AND DEMAND FOR JURY TRIAL
KATIE ANKI (hereinafter “Plaintiff’) sues SWANEES TRUCKING, LLC and JIMMY

RAY MCDONALD JR (hereinafter “Defendants”), and alleges as follows:

SDICTION, PARTIES & VENUE

 

1, This is an action for damages in excess of $15,000.00.

2. At all times material, ANKI was a resident of, and domiciled in, Clay County, Florida.

3. At all times material, SWANEES TRUCKING, LLC. was a foreign corporation with its
principal address located at 10600 University Ave, NW, Ste. 4D, Coon Rapids, MN 55448,

4, At all times material, JIMMY RAY MCDONALD JR was a resident of, and domiciled in,
South Carolina at 2739 Highway 9 W., Wallace, SC 29596,

5, At all times material, SWANEES TRUCKING, LLC, owned the 2014 Peterbilt TT, VIN

Number, 1 XPBD49X7ED213496, operated by JIMMY RAY MCDONALD JR.

 
Case 5:21-cv-00084-JSM-PRL Document 1-1 Filed 02/09/21 Page 5 of 9 PagelD 14

10,

il,

12.
13,
14.
13.
16,

17,

18.

19,

Venue is appropriate in Marion County, Florida as the crash occurred there.

GENERAL ALLEGATIONS
The crash giving rise to this action occurred on February 21, 2020 on Interstate 75 near
MM 354, in Marion County, FL.
ANKI was driving her 2014 Hyundai Elantra northbound in the inside left thru lane near
MM 354,
MCDONALD was driving a 2014 Peterbilt TT northbound in the middle thru lane near
MM 354,
MCDONALD was an employee of SWANEES TRUCKING, LLC. at the time of this
crash.
MCDONALD was acting within the scope of his employment with SWANEES
TRUCKING, LLC. at the time of this crash,
MCDONALD failed to safely maintain his lane in next to ANKI.
MCDONALD collided with ANKI’S vehicle as a result,
ANKI was injured as a result,
ANKI has permanent injuries as a result of this crash.
ANKI’s car suffered property damage as a result of this crash.

MCDBONALD's vehicle suffered property damage as a result of this crash.

COUNT I~ NEGLIGENCE OF JIMMY RAY MCDONALD JR
Plaintiff incorporates paragraphs 1-17 herein, and further states:

JIMMY RAY MCDONALD JR certain duties to act reasonably at the time of this crash

fo:

 

 
Case 5:21-cv-00084-JSM-PRL Document 1-1 Filed 02/09/21 Page 6 of 9 PageID 15

20,

21,

22,

23,

a, Safely operate the 2014 Peterbilt TT to avoid crashing into other vehicles on the
road;
b. Safely yield the right-of-way to other vehicles and maintain the 2014 Peterbilt TT
in its lane of travel, and;
ce. Refrain from distractions while driving;
MCDONALD breached these duties by:
a. Failing to maintain the Peterbilt in its lane of travel and causing ANKI’S vehicle to
crash into the PETERBILT, and;
b, Becoming distracted and causing this crash,
As a result, Plaintiff suffered bodily injury and resulting pain and suffering, disability,
disfigurement, mental anguish, loss of capacity for the enjoyment of life, expense of
hospitalization, medical and nursing care and treatment, and/or aggravation or activation
of a previously existing condition.
At all times material hereto, Plaintiff, KATIE ANKI drove the 2014 Hyundai Elantra, VIN
No, KMHDH4AE3EU166570 owned by Marianna Victor Anki, which was involved in the
subject motor vehicle accident and Plaintiff has incurred property damages to her vehicle.
All these losses are either permanent or continuing and plaintiff will suffer the losses in the
future,

WHEREFORE, Plaintiff demands judgment for damages and costs against HMMY RAY

MCDONALD JR, and a trial by jury of all issues herein,

24,

COUNT IT - VICARIOUS LIABILITY OF SWANEES TRUCKING, LLC

Plaintiff incorporates paragraphs |-17 herein, and further states:
Case 5:21-cv-00084-JSM-PRL Document 1-1 Filed 02/09/21 Page 7 of 9 PagelID 16

25, Under Florida law, SWANEES TRUCKING, LLC, is Hable for MCDONALD’s
negligence through the doctrine of respondeat superior.

26. Asa tesult, Plaintiff suffered bodily injury and resulting pain and suffering, disability,
disfigurement, mental anguish, loss of capacity for the enjoyment of life, expense of
hospitalization, medical and nursing care and treatment, and/or aggravation or activation of a
previously existing condition.

27. Atall times material hereto, Plaintiff, KATIE ANKI drove the 2014 Hyundai Elantra, VIN
No. KMHDH4AE3EU166570 owned by Marianna Victor Anki, which was involved in the subject
motor vehicle accident and Plaintiff has incurred property damages to her vehicle.

28, All these losses are either permanent or continuing and plaintiff will suffer the losses in the

future.

 
  

COUNT Ill- DANGEROUS INSTRUMENTALITY
NEGLIGENCE OF SWANEES TRUCKING, LLC

 
 

29, _ Plaintiff incorporates paragraphs 1-17 herein, and further states:

30. At all times material hereto, Defendant SWANEES TRUCKING, LLC, owned the 2014
Peterbilt TT, VIN Number, 1XPBD49X7ED2 13496, operated by JIMMY RAY MCDONALD JR,
31, At all times material hereto, Defendant, JIMMY RAY MCDONALD JR, was operating
the above described motor vehicle, on Interstate 75 just near MM 354, in Marion County, Florida,
with Defendant, SWANEES TRUCKING LLC’S permission, knowledge and consent.

32. At said. time and- place,-the Defendant, IMMY-RAY MCDONALD JR; negligently
operated said motor vehicle described above so that it collided with KATIE ANKI’S vehicle.

33. Asa result, Plaintiff suffered bodily injury and resulting pain and suffering, disability,

disfigurement, mental anguish, loss of capacity for the enjoyment of life, expense of
Case 5:21-cv-00084-JSM-PRL Document 1-1 Filed 02/09/21 Page 8 of 9 PagelD 17

hospitalization, medical and nursing care and treatment, and/or aggravation or activation of a
previously existing condition,
34,  Atall times material hereto, Plaintiff, KATIE ANKI drove the 2014 Hyundai Elantra, VIN
No, KMHDH4AE3EU166570 owned by Marianna Victor Anki, which was involved in the subject
motor vehicle accident and Plaintiff has incurred property damages to his vehicle.
35, All these losses are either permanent or continuing and plaintiffs will suffer the losses in
the future.
36. As adirect and proximate result of the negligence of Defendants, KATIE ANKI sustained
serious bodily injuries.

WHEREFORE, Plaintiff demands judgment for damages and costs against SWANEES

TRUCKING, LLC and a trial by jury of all issues herein,

COUNT IV - PROPERTY DAMAGE

37, Plaintiff incorporates paragraphs 1-17 herein, and further states:

38. At all times material hereto, Defendant SWANEES TRUCKING, LLC. owned the 2014
Peterbilt TT, VIN Number, 1XPBD49X7ED213496, operated. by JIMMY RAY MCDONALD JR.
39, At all times material hereto, Defendant, JIMMY RAY MCDONALD JR, was operating
the above described motor vehicle, on Interstate 75 near MM 3 54, in Marion County, Florida, with
Defendant, SWANEES TRUCKING LLC’S permission, knowledge and consent.

40. At said time and place, the Defendant, JIMMY RAY MCDONALD J R, negligently

operated said motor vehicle described above so that it collided with KATIE ANKI’S vehicle,

 
Case 5:21-cv-00084-JSM-PRL Document 1-1 Filed 02/09/21 Page 9 of 9 PageID 18

41, Atall times material hereto, Plaintiff, KATIE ANKI drove the 2014 Hyundai Elantra, VIN
No, KMHDH4AE3EU166570 owned by Marianna Victor Anki, which was involved in the subject

motor vehicle accident and Plaintiff has incurred property damages to his vehicle,

FARAH & FARAH, P.A,.

 

aan

Léurenice C. Huttman, Esq.
Florida Bar No.: 96415

10 West Adams Street, 3d Floor
Jacksonville, Florida 32202
(904) 479-9538 (phone/fax)
lhuttman@farahandfarah.com
Attorney for Plaintiff

 
